Citation Nr: 1519105	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-36 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from  July 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran also appealed the RO denial of his claim for a total disability rating based on individual unemployability due to service-connected disabilities, but that claim was resolved by a May 2010 decision of a Decision Review Officer granting the complete benefit sought.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In June 2012, prior to promulgation of a decision in the appeal, the appellant's representative submitted a written statement indicating that the appellant desires to withdraw his appeal for a higher initial rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204  (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 .  In the present case, in a signed statement submitted in June 2012, the appellant's representative stated that the appellant desires to withdraw his appeal for a higher rating for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed. 


ORDER

The appeal for a higher initial rating for PTSD is dismissed.


REMAND

The Veteran contends that service connection is warranted for sleep apnea as secondary to his service-connected PTSD.  He was afforded a VA examination in March 2010 to address the etiology of his claimed sleep apnea.  The examiner stated that there, "is no evidence to support ptsd as a cause for obstructive sleep apnea."  It is not clear to the Board whether the examiner is stating that there is no objective evidence in the Veteran's case or nor objective evidence in any case to support the alleged causal relationship.  In any event, the Board has not found the examiner's opinion to be adequately supported.  Moreover, the examiner did not address whether the Veteran's sleep apnea has been aggravated by his PTSD.  Therefore, a supplemental opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2.  Thereafter, all pertinent evidence of record must be made available and reviewed by the physician who performed the March 2010 examination addressing the Veteran's sleep apnea.  

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea was caused or permanently worsened by his service-connected PTSD.  

The examiner must provide adequate rationale for each opinion expressed.  

If the prior examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


